Citation Nr: 0810084	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  04-28 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for hepatitis C, to 
include as secondary to hepatitis B.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no medical evidence that hepatitis B was present 
in service, and there is no competent evidence or opinion 
establishing a medical nexus between any current hepatitis B 
and service.

2.  The veteran's hepatitis C was initially manifested many 
years after service, and is not shown to be otherwise related 
to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis B are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for service connection for hepatitis C, to 
include as secondary to hepatitis B, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2006 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection for hepatitis B and C, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claims.  A March 
2006 letter informed the appellant how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  The Board notes that, while 
neither letter directly addressed the information and 
evidence necessary to substantiate a claim for secondary 
service connection, the May 2004 statement of the case (SOC) 
provided the appellant with actual knowledge of the relevant 
information and evidence and that secondary service 
connection could not have been awarded in this instance as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007).  

After issuance of each notice described above, and 
opportunity for the appellant to respond, the January 2008 
supplemental SOC (SSOC) reflects readjudication of the 
claims.  Hence, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also, Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records; post-service private medical 
records; outpatient treatment records from VA facilities in 
Ohio and New York; Social Security Administration records; as 
well as the reports of VA examinations.  Also of record and 
considered in connection with the claim are various written 
statements by the veteran and his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Initially addressing the question of current disability, the 
Board notes that most recently, in the December 2007 VA 
examination, the examiner diagnosed hepatitis B and hepatitis 
C.  While this evidence supports a finding of current 
hepatitis B and hepatitis C disabilities, the claims must, 
nonetheless, be denied on the basis of medical nexus and the 
lack of any relationship between either and service and 
between hepatitis C disability and hepatitis B disability.

The medical evidence does not reflect the presence of 
hepatitis B and hepatitis C during the veteran's period of 
active service.  Service treatment records are negative for 
any complaints of or treatment for hepatitis B or hepatitis 
C.  A February 1972 service treatment record notes a two-day 
history of cramps and mild diarrhea, but no history of fever 
or vomiting.  The examiner's impression was gastroenteritis.  
The veteran's service treatment records tend to show that he 
was not exposed to any risk factors for hepatitis C, such as 
transfusions or organ transplants, while in service.  The 
February 1973 discharge examination showed no clinical 
abnormalities. 

On VA examination in October 1974, the examiner did not refer 
to any hepatitis complaint or treatment.

VA medical records dated from March 1991 to June 2007 refer 
to the veteran's hepatitis B and hepatitis C infections.  

An August 1993 discharge summary from a VA hospital in Ohio 
reveals that the veteran had been admitted voluntarily for 
treatment for cocaine and alcohol abuse.  The discharge 
summary is negative for any notation of hepatitis and the 
attached laboratory data is essentially negative.

Private hospital records in the claims file dated from 
February 1997 to March 2001 show that the Cleveland Clinic 
Foundation noted a history of hepatitis B infection in the 
veteran's records.  An April 2000 Cleveland Clinic Foundation 
record notes a history of hepatitis B infection and chemical 
dependency and that the veteran was very positive for IV drug 
use.  The veteran is recorded as stating that he was tested 
at work and found positive for hepatitis C.

A January 2002 medical record from a VA domiciliary in Ohio 
notes at discharge that the veteran was suffering from 
continuous cocaine dependency, alcohol and cannabis abuse, a 
substance-induced mood disorder, and nicotine dependency.  
The record reveals that the veteran was diagnosed with 
hepatitis C with a history of IV drug use 20 years before (or 
1982).  Another January 2002 VA medical record notes that the 
veteran was tested for hepatitis and was positive for 
hepatitis C and B, and it was noted that he reported having 
hepatitis B immunization series in 1972. 

A February 2002 VA medical record notes that the veteran had 
a hepatitis core antibody and hepatitis B surface antigen 
which were negative and a hepatitis antibody that was 
positive.  The veteran also had a hepatitis C antibody that 
was positive.  

A March 2002 VA discharge summary from a VA facility where 
the veteran attended an inpatient addiction program lists 
hepatitis C as one of the veteran's diagnoses.  Another March 
2002 VA medical record showed that on the veteran's admission 
to an inpatient substance abuse program a laboratory 
hepatitis screen was positive for hepatitis C antibodies and 
hepatitis B antibodies and that his immunoglobulin M (IgM) 
for hepatitis A was negative.  

In an April 2002 VA medical record the history of the 
veteran's IV drug use was given as 25 years ago (or post 
service in 1977), that he used heroin and cocaine, and had a 
history of shared needles.  Alcohol and crack cocaine were 
his drugs of choice, last used in April 2002.  It was 
estimated that he spent $200 daily on this habit.  


An undated record of immunizations, skin tests, and 
serological tests, adult illnesses and immunizations noted a 
history of hepatitis B and C, that hepatitis B was contracted 
in 1972, and that hepatitis C was contracted in 2001.  

An October 2002 VA medical record shows the veteran denied he 
had a blood transfusion before 1992, had exposure to blood 
during combat, had high risk tattoos, and had a history of 
occupational exposure, such as needle sticks.  The veteran 
answered in the affirmative the questions of whether he had 
ever injected drugs, such as heroin or cocaine, and had a 
history of nasal cocaine or heroin use.  

VA treatment records dated from November 2002 to February 
2007 show continued treatment for hepatitis B and C.  None of 
those records show that either hepatitis B or C had its onset 
during active service or relate hepatitis B or C to the 
veteran active service.  In his hepatitis risk factors 
questionnaire filed with the RO in October 2006, the veteran 
denied that he had used IV drugs and intranasal cocaine, that 
he had tattoos or body piercings, that he shared razor blades 
while in service, and that he had a blood transfusion.  

Social Security Administration records include duplicate VA 
treatment records and do not include any competent medical 
evidence linking either hepatitis B or C to service.

Further, there is no competent and persuasive evidence of a 
nexus between the veteran's hepatitis B and service, between 
hepatitis C and service, or between hepatitis C and hepatitis 
B.  There is no persuasive medical opinion to support the 
claims.  

Significantly, the Board notes that the only competent and 
persuasive medical opinion to directly address whether there 
exists a medical nexus between current hepatitis B and C and 
service, or between hepatitis C and hepatitis B, weighs 
against the veteran's claims.  The December 2007 VA examiner, 
after a review of the claims file, did not find any evidence 
of hepatitis B infection while in service, though he found 
complaints of gastroenteritis.  Though the veteran maintained 
he was given a shot in service once he was diagnosed with 
hepatitis B, the VA examiner found it was less likely than 
not that this would have caused hepatitis C, which was found 
later in the 1990s.  The VA examiner also found that the 
veteran had multiple risk factors for hepatitis at this time, 
including past intravenous drug use, blood exposures with 
needle punctures, possible sexual transmission, ear piercing 
and a history of intranasal cocaine use.  The examiner 
further found that these risk factors could have occurred at 
any time during service and that there was also evidence that 
drug use and alcohol use continued post-service.  The VA 
examiner opined that the veteran's hepatitis C infection was 
at least as likely as not related to the IV drug use, though 
it was difficult to determine when this occurred.  The 
examiner noted that hepatitis C is a chronic infection and 
that he was unable to determine if this was caused during 
service, when the veteran had these multiple risk factors, or 
if it occurred post service.  

Although VA medical records, as noted above, noted a reported 
history of hepatitis B infection dating back to 1972 while in 
service, the Board does not find such evidence persuasive.  
These notations are mere reiterations of the veteran's 
reported history based on his narrative and do not represent 
a medical opinion.  See, e.g., LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence that is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence).  The service treatment records, as noted 
above, are negative for any indications that the veteran was 
ever treated for hepatitis while in service.

The Board finds that the December 2007 VA examiner's opinion 
constitutes probative and dispositive evidence on the medical 
nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

The Board also notes that neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such evidence or opinion in support of 
his direct or secondary service connection claims.

The veteran also has argued (as discussed by the RO in the 
SOC) that his hepatitis C is a separate disability that is 
secondary to his hepatitis B.  However, since, as noted 
above, the veteran is not entitled to service connection for 
hepatitis B, he cannot be entitled to service connection for 
a disability proximately due to, the result of, or aggravated 
by this disability.  See 38 C.F.R. § 3.310(a) (2007); Allen 
v. Brown, 7 Vet. App. 439, 488 (1995) (en banc) (allowing for 
secondary service connection only where a nonservice 
connected disability is proximately due to, the result of, or 
aggravated by, a service connected disability).

In addition to the medical evidence, the Board has considered 
the veteran's assertions and those offered by his 
representative, on his behalf.  The Board also has considered 
the appellant's assertions that his hepatitis C is secondary 
to his hepatitis B.  The appellant is certainly competent to 
describe his own symptoms.  See Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  
However, to whatever extent these assertions are being 
offered on the medical nexus question, the Board points out 
that questions of medical diagnosis and causation are within 
the province of medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the veteran and his 
representative are laypersons without the appropriate medical 
training and expertise, neither is competent to provide a 
probative opinion on a medical matter.  See Bostain v.  West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
any lay assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that the 
claim for service connection for hepatitis B and the claim 
for service connection for hepatitis C, to include as 
secondary to hepatitis B, must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for hepatitis B is denied.

Service connection for hepatitis C, to include as secondary 
to hepatitis B, is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


